Opinion by
Beaver, J.,
Under the facts so succinctly and clearly stated'in the opinion of the court below, based upon the petition, answer and replication filed in this case, we are at a loss to see what claim, either in law or equity, the petitioner had to the fund hi court. It is not denied by him that the property which he purchased was worth more than the amount of his judgment nor is it denied that he lost nothing by the failure of the purchaser at the first sale to comply with the terms of his bid. Even if the facts alleged by the purchaser at the first sale iñ his answer had been denied, the most that the petitioner could have asked for would have been an issue to try the disputed facts. As between the petitioner and the purchaser at the first sale, the fund in court, under the admitted facts, undoubtedly belongs to the latter. The purchaser’s judgment is paid and more than paid by the property which he purchased at the final sale.
It is not necessary for us to determine what the result of an action by the sheriff against the first purchaser might have been or what the rights of subsequent lien creditors might be. It is only when no legal objection is shown, — the loss on the resale being greater than the sum received on the first, that the latter sum may be distributed among the lien creditors as money arising from the sale: Wright’s Appeal, 25 Pa. 373; Smith v. Wilson, 152 Pa. 552.
Appeal dismissed and decree affirmed.